          Case 1:20-cv-04933-AT Document 39 Filed 08/21/20 Page 1 of 1


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UTICA LEASECO, LLC,                                                DOC #:
                                                                   DATE FILED: 8/21/2020__
                              Plaintiff,
               -against-                                                   20 Civ. 4933 (AT)

SPATIUM ENTERPRISES LLC d/b/a EMPORIO                                           ORDER
JETS and ROBERT VIDAL,

                        Defendants.
ANALISA TORRES, District Judge:

       Plaintiff’s motion, with Defendants’ consent, to adjourn the hearing on Plaintiff’s motion for
attachment and expedited discovery in order to allow the parties time to finalize a consent order of
attachment, ECF No. 37, is GRANTED. See also ECF No. 36 (letter from Copper Leaf, LLC, a
potential intervenor in this action, representing that the parties and Copper Leaf are in the midst of
negotiating a consent attachment order, and requesting an adjournment of the hearing).

        Accordingly, the show cause hearing scheduled for August 24, 2020, is ADJOURNED sine
die. By September 1, 2020, the parties shall either submit their proposed consent order of
attachment, or shall file a status letter. In addition, by September 1, 2020, if a proposed consent
order is not provided, Copper Leaf shall submit a letter stating whether it intends to move to
intervene, or shall join the parties’ joint letter and include a statement to that effect.

        On consent of the parties, the temporary restraining order entered on July 15, 2020, and
extended by order of the Court to August 26, 2020, ECF Nos. 30, 33, is EXTENDED until such time
as the Court enters an order resolving Plaintiff’s motion. ECF No. 38; see Fed. R. Civ. P. 65(b)(2).

       The Clerk of Court is directed to terminate the motions at ECF Nos. 37 and 38.

       SO ORDERED.

Dated: August 21, 2020
       New York, New York
